ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
The Green-Simmons Company, Inc.                  ) ASBCA No. 62478
                                                 )
Under Contract No.    FA3010-19-C-A016           )

APPEARANCES FOR THE APPELLANT:                      Mr. Nathan Green
                                                     President
                                                    Mr. Davin Smith
                                                     Project Manager

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Capt Allison K.W. Johnson, USAF
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: December 2, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62478, Appeal of The
Green-Simmons Company, Inc., rendered in conformance with the Board’s Charter.

      Dated: December 2, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals